DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-9 and 11, filed 11/27/2019, are currently pending and are under consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the component fixing tray in claim 4, the ozone destructor in claim 5, and the textile fixing structure in claim 7. The component fixing tray will be understood to be a structure that holds the different parts of the device, as explained in the instant specification page 6, line 14-16. The ozone destructor is being understood as an element that destroys ozone and returns oxygen to the atmosphere, as explained in the instant specification page 3, lines 14-15. The textile fixing structure is being understood as a structure that ensures the bag is fixed over the limb to prevent ozone leaks, as explained in the instant specification page 3, lines 23-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the laser system, the ozone generating system, and the bag are connected. As recited, the claim is just a listing of parts without  any recitation of how they are connected in the claimed device. 
Claim 2 recites the limitation "the upper part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “the” to “an”.
Regarding claim 4, is it unclear where the component fixing tray, oxygen inlet connector, and ozone outlet connector are located with respect to the laser system and bag recited in claim 1. 
Regarding claim 5, it is unclear where ozone generator, solenoid valves, vacuum pump, ozone destructor, power sources, and circuit boards are located with respect to the laser system and bag recited in claim 1.  Further, claim 5 recites the limitation "the component fixing tray" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will understand claim 5 to depend on claim 4, which provides proper antecedence.
Regarding claim 6, it is unclear where the bag is located with respect to the laser system and ozone generating system recited in claim 1. 
Regarding claim 8, it is unclear where the screen controlled by a microprocessor is located with respect to the laser system, ozone generating system, and bag as recited in claim 1. The screen as recited is a listing of parts without any recitation of how it is connected to the rest of the elements of the claimed device.
Regarding claim 9, it is unclear where the emergency button is located with respect to the laser system, ozone generating system, and bag as recited in claim 1. The emergency button as recited is a listing of parts without any recitation of how it is connected to the rest of the elements of the claimed device.
Claims 3, 7, and 11 are rejected based on their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Houle (US Patent Application Publication 2008/0255498 – APPLICANT CITED ON IDS), and further in view of Piuk et al. (US Patent 6,620,379), hereinafter Piuk.
Regarding claim 1, Houle discloses a device combining laser technology with ozone (e.g. Abstract,[0027],[0227]-[0229]), comprising: a laser system comprising a plurality of laser emitters arranged in an electronic board (e.g. Par. [0156]: transducer can be an electromagnetic transducer which emits light energy; Fig. 53: transducer 224 on a board), and a bag wherein the ozone is concentrated (e.g. Par. [0154]: fluid source containing ozone can be a bag). 
Houle further discloses using ozone in the system (e.g. Par. [0227]: the solution used for treatment contains ozone), but does not disclose specifically disclose an ozone generating system. Piuk is directed towards a device for treating wounds through ozone. Piuk discloses an ozone generating system (e.g. Fig. 1: ozone generator; Col. 5, lines 20-33). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle to include an ozone generating system as taught by Piuk in order to provide the predictable results of administering ozone to promote healing.
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 2, Houle further discloses wherein the laser system is located in the upper part of a treatment chamber (e.g. Par. [0313]: the floor of the reservoir can include the transducer, which can be electromagnetic, “In certain embodiments the reservoir 107 contains one or more transducers (not shown), for example, in the floor of the reservoir.”; Par. [0156]: transducer can be an electromagnetic transducer which emits light energy; Fig. 20: reservoir 107 in an upper part of the treatment system). 
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 4, Houle further discloses wherein the system comprises a component fixing tray (e.g. Fig. 20: base 109 is being considered the component fixing tray as it holds all of the necessary components). However, Houle fails to disclose a device oxygen inlet connector and a device ozone outlet female connector. Piuk is directed towards a device for treating wounds through ozone. Piuk discloses an ozone generating system comprising a device oxygen inlet connector and a device ozone outlet connector (e.g. Col. 2, lines 40-42). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle in view of Piuk to include the oxygen inlet connector and ozone outlet connector as taught by Piuk in order to provide the predictable results of providing ozone therapy to the specified treatment area. 
Houle in view of Piuk discloses the claimed invention but does not disclose expressly the outlet connector being a female connector.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Houle in view of Piuk with the outlet connector being a female connector, because Applicant has not disclosed that the outlet connector being a female connector provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with outlet connector as taught by Houle in view of Piuk, because it provides an ozone outlet connection and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Houle in view of Piuk. Therefore, it would have been an obvious matter of design choice to modify Houle in view of Piuk to obtain the invention as specified in the claim.
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 6, Houle further discloses wherein the bag comprises a connector located on one side of the bag which is joined to a connecting tube having a bag ozone inlet connector at its opposite end (e.g. Fig. 13: connector 78 at one end of the bag 77 which is joined to a connecting tube 62 that has a connector on the opposite end to provide therapy through device 63; Par. [0296] explaining Fig. 13). 
Houle in view of Piuk discloses the claimed invention but does not disclose expressly the bag inlet connector being a male connector.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Houle in view of Piuk with the bag inlet connector being a male connector, because Applicant has not disclosed that the bag inlet connector being a male connector provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with bag inlet connector as taught by Houle in view of Piuk, because it provides an ozone inlet connection and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Houle in view of Piuk. Therefore, it would have been an obvious matter of design choice to modify Houle in view of Piuk to obtain the invention as specified in the claim.
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 7, Houle fails to disclose wherein the bag comprises a textile fixing structure. Piuk is directed towards a device for treating wounds through ozone. Piuk discloses the bag being a textile fixing structure (e.g. Fig. 3: sleeve 9; Col. 5, line 58 – Col. 6, line 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle in view of Piuk with a textile fixing structure as taught by Piuk in order to provide the predictable results of providing a tight seal between the device and the user to prevent ozone from leaking during treatment. 
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 8, Houle further discloses a screen controlled by a microprocesser (e.g. Par. [0363]: multiple features of the system are displayed; Par. [0342]: control system comprises a microprocessor).
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 9, Houle further discloses an emergency button (e.g. Par. [0342]: system has buttons that are accessed by the user to control the treatment device).
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 11, Houle further discloses a method of treating fungal infections (e.g. Par. [0192]: device is used to interact with fungi) comprising using the device of claim 1 by pumping a pre-established concentration of ozone by the system (e.g. Par. [0227]: the sensitizer component is saturated with pre-established ozone concentration). However, Houle fails to disclose inserting a limb in need of treatment into the bag. Piuk is directed towards a device for treating wounds through ozone. Piuk discloses inserting a limb into the bag in order to provide treatment (e.g. Fig. 3: foot is shown inside of the device). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle in view of Piuk to include inserting a limb in need of treatment into the bag as taught by Piuk in order to provide the predictable results of providing ozone therapy to the desired limb. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Houle (US Patent Application Publication 2008/0255498 – APPLICANT CITED ON IDS), and further in view of Piuk et al. (US Patent 6,620,379), hereinafter Piuk, as applied to claim 1 above, and further in view of Demetriou et al. (US Patent Application Publication 2006/0212098), hereinafter Demetriou.
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 3, Houle in view of Piuk fails to disclose wherein the laser system comprises laser emitters which emit at wavelengths from 350nm to 480nm, and laser emitters which emit at wavelengths from 590nm to 750nm. Demetriou is directed towards a method and apparatus for treating a diseased nail. Demetriou discloses the laser emitters which emit wavelengths of 350nm-480nm and 590nm-750nm (e.g. Par. [0035]: the beam can have wavelengths between 250nm-2600nm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle in view of Piuk to include the wavelength being 350nm-480nm and 590nm-750nm as taught by Demetriou in order to provide the predictable results of providing light therapy at an effective wavelength to treat the diseased area. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Houle (US Patent Application Publication 2008/0255498 – APPLICANT CITED ON IDS), and further in view of Piuk et al. (US Patent 6,620,379), hereinafter Piuk, as applied to claim 1 above, and further in view of Purdum (US Patent Application Publication 2003/0194692).
Claim 1 is obvious over Houle and Piuk as indicated above. Regarding claim 5, Houle further discloses the component fixing tray comprises a vacuum pump (e.g. Par. [0335]), power sources (e.g. Par. [0316]; Fig. 20: plug 115 with cord 114), and printed circuit boards (e.g. Par. [0313]: the system comprises electrical circuits needed for operation). However, Houle in view of Piuk fails to disclose wherein the component fixing tray includes an ozone generator, solenoid valves, and an ozone destructor. 
Piuk is directed towards a device for treating wounds through ozone. Piuk discloses an ozone generator (e.g. Fig. 1: ozone generator) and an ozone destructor (e.g. Fig. 4: ozone destructor 26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle in view of Piuk to include an ozone generator and an ozone destructor as taught by Piuk in order to provide the predictable results of generating ozone when required and destroying ozone before disposing it in order to remove toxicity.
However, Houle in view of Piuk fails to disclose the component fixing tray comprising solenoid valves. Purdum is directed towards methods and apparatus for decontaminating fluids using ozone. Purdum discloses using solenoid valves to perform the semi-continuous operation of the filling and draining steps (e.g. Par. [0267]; Applicant’s specification at page 3, lines 10-11, discloses using solenoid valves to carry out the emptying, filling, treatment, and disposal cycles). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Houle in view of Piuk to include the solenoid valves as taught by Purdum in order to provide the predictable results of providing semi-continuous operation of the filling and draining steps. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roe et al. (US 2017/0189349) teaches a treatment device for a fungal nail infection.
Tucek et al. (WO 2011/116134) teaches a fungal infection therapy device using a low level laser.
Cumbie et al. (WO 2009/059270) teaches a phototherapy treatment using ozone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792